

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
 
CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made as of the 28th day
of February, 2011, (the “Effective Date”) by and between LAKELAND FINANCIAL
CORPORATION, an Indiana corporation, (the “Company”) and Eric H. Ottinger (the
“Executive”).
 
RECITALS
 
A.           The Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company and its Affiliates will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below) of the Company.
 
B.           The Executive is currently serving as an Executive of the Company
or one of its Affiliates.
 
C.           The Company desires to continue to employ the Executive as an
Executive of the Company or one of its Affiliates and the Executive is willing
to continue such employment.
 
D.           The Company recognizes that circumstances may arise in which a
change of control of the Company through acquisition or otherwise may occur
thereby causing uncertainty of employment without regard to the competence or
past contributions of the Executive, which uncertainty may result in the loss of
valuable services of the Executive, and the Company and the Executive wish to
provide reasonable security to the Executive against changes in the employment
relationship in the event of any such change in control.
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:
 
1. Payment of Severance Amount.  If the Executive’s employment by the Company,
or any Affiliate or successor of the Company, is terminated by either the
Company or the Executive during the time periods set forth in subparagraphs (a)
and (b) below, then the Company shall pay the Executive an amount equal to the
Change in Control Severance Amount, payable in one (1) lump sum within fifteen
(15) days after the Executive’s termination of employment:
 
(a)  
termination by the Company, or any Affiliate or successor of the Company,
without Cause, within either twelve (12) months prior to a Change in Control or
twelve (12) months immediately following a Change in Control; or

 
(b)  
termination by the Executive, for any reason, within twelve (12) months
immediately following a Change in Control.

 
 
 

--------------------------------------------------------------------------------

 
2. Definitions.  As used throughout this Agreement, all of the terms defined in
this paragraph 2 shall have the meanings given below.
 
A. The “Act” shall mean the Securities Exchange Act of 1934, as amended.
 
B. An “Affiliate” shall mean any entity which owns or controls, is owned by or
is under common ownership or control with, the Company.
 
C. A “Change in Control” shall mean:
 

 
(i)           The date of the consummation of the acquisition by any “person”
(as such term is defined in Section 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (“1934 Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or
more of the combined voting power of the then outstanding voting securities of
Company; or

 

 
(ii)           The date that individuals who, as of date hereof, are members of
the board of directors of the Company (the “Company Board”) cease for any reason
to constitute a majority of the Company Board, unless the election, or
nomination for election by the Company stockholders, of a new Company director
was approved by a vote of a majority of the Company Board, and such new director
shall, for purposes of this Plan, be considered as a member of the Company
Board; or

 

 
 (iii)           The date of the consummation by the Company of (i) a merger or
consolidation of the Company, if the Company stockholders immediately before
such merger or consolidation, do not, as a result of such merger or
consolidation, own directly or indirectly, more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation, in substantially the same
proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation or (ii) a complete liquidation or dissolution or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.

 
 Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
then outstanding securities of the Company is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
for employees of the entity or (ii) any corporation which, immediately prior to
such acquisition, is owned directly or indirectly by the stockholders of the
Company in substantially the same proportion as their ownership of stock of the
Company immediately prior to such acquisition.
 
 
2

--------------------------------------------------------------------------------

 
 In the event that any benefit under the Plan constitutes Deferred Compensation
(as defined in Section 409A) and the settlement of or distribution of benefits
under this Plan is to be triggered by a Change in Control, then such settlement
or distribution shall be subject to the event constituting the Change in Control
also constituting a ‘change in control event’ permitted under Section 409A.
 
D.  “Change in Control Severance Amount” shall mean the amount equal to two (2)
times the sum of (i) the greater of the Executive’s then current annual base
salary or the Executive’s annual base salary as of the date one (1) day prior to
his or her Termination Date, (ii) the designated percentage of the amount
determined under (i) above payable as annual bonus compensation for the year in
which the Change in Control occurs, (iii) the aggregate dollar amount accrued
under the Long Term Incentive Plan payable in the two plan years subsequent to
the Change in Control, and (iv) any other incentive compensation accrued or
payable in the year of the Change in Control.
 
E. “Cause” shall mean only a termination by the Company or an Affiliate as a
result of the Executive’s fraud, misappropriation of or intentional material
damage to the property or business of the Company (including its Affiliates),
substantial and material failure by the Executive to fulfill the duties and
responsibilities of his or her regular position and/or comply with the Company’s
or its Affiliates’ policies, rules or regulations, or the Executive’s conviction
of a felony.
 
F. “Termination Date” shall mean the date of employment termination indicated in
the written notice provided by the Company or the Executive to the other.
 
3. Medical and Dental Benefits.  If the Executive is entitled to a Change in
Control Severance Amount hereunder, then to the extent that the Executive or any
of the Executive’s dependents may be covered under the terms of any medical and
dental plans of the Company (or any Affiliate) for active employees immediately
prior to the Termination Date, the Company will provide the Executive and those
dependents with equivalent coverages for a period not to exceed twenty-four (24)
months from the Termination Date.  The coverages may be procured directly by the
Company (or any Affiliate, if appropriate) apart from, and outside of the terms
of the plans themselves; provided that the Executive and the Executive’s
dependents comply with all of the conditions of the medical or dental plans.  In
the event the Executive or any of the Executive’s dependents become eligible for
coverage under the terms of any other medical and/or dental plan of a subsequent
employer which plan benefits are comparable to Company (or any Affiliate) plan
benefits, coverage under the Company’s (or any Affiliate’s) plans will cease for
the Executive and/or dependent.  The Executive and Executive’s dependents must
notify the Company (or any Affiliate) of any subsequent employment and provide
information regarding medical and/or dental coverage available.  In the event
the Company (or any Affiliate) discovers that the Executive and/or dependent has
become employed and not provided the above notification, all payments and
benefits under this Agreement will cease.  The Company shall pay all premiums
related to coverage provided by this Section 3 at the same time as premiums are
paid with respect to active employees under the Company’s group health plan.
 
 
3

--------------------------------------------------------------------------------

 
4. Golden Parachute Payment Adjustment.  It is the intention of the parties that
the Change in Control Severance Amount under this Agreement and the value of all
other amounts and benefits provided pursuant to a Change in Control, either
under this Agreement or any other plan or agreement to which the Executive is a
party, shall not constitute “excess parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations thereunder.  However, if the independent accountants acting as
auditors for the Company on the date of a Change in Control (or another
accounting firm designated by the parties) determine, in consultation with legal
counsel acceptable to the parties, that any amount payable to the Executive by
the Company under this Agreement, or any other plan or agreement under which the
Executive participates or is a party, would constitute an excess parachute
payment within the meaning of Section 280G of the Code and be subject to the
“excise tax” imposed by Section 4999 of the Code, then the Company shall pay to
the Executive the amount of such excise tax and all federal and state income or
other taxes with respect to the payment of the amount of such excise tax,
including all such taxes with respect to any such additional amount.  Such
payment shall be paid to Executive no later than the end of the Executive’s
taxable year following the taxable year in which Executive remits the excise
tax.  If at a later date, the Internal Revenue Service assesses a deficiency
against the Executive for the excise tax which is greater than that which was
determined at the time such amounts were paid, the Company shall pay to the
Executive the amount of such unreimbursed excise tax plus any interest,
penalties and professional fees or expenses, incurred by the Executive as a
result of such assessment, including all such taxes with respect to any such
additional amount, all paid to Executive no later than the end of the
Executive’s taxable year following the taxable year in which Executive remits
the deficient excise tax.  The highest marginal tax rate applicable to
individuals at the time of payment of such amounts will be used for purposes of
determining the federal and state income and other taxes with respect
thereto.  The Company shall withhold from any amounts paid under this Agreement
the amount of any excise tax or other federal, state or local taxes then
required to be withheld.  Computations of the amount of any supplemental
compensation paid under this subparagraph shall be made by the independent
public accountants then regularly retained by the Company, in consultation with
legal counsel acceptable to the parties.  The Company shall pay all accountant
and legal counsel fees and expenses.
 
5. A.  Restrictive Covenant.  The Company and the Executive have jointly
reviewed the customer lists and operations of the Company and have agreed that
the primary service area of the lending and deposit taking functions of the
Company and its Affiliates in which the Executive has actively participated
extends to an area encompassing a sixty (60) mile radius from the center of
Warsaw, Indiana.  Therefore, as an essential ingredient of and in consideration
of this Agreement and the payment of the Change in Control Severance Amount, the
Executive hereby agrees that, except with the express prior written consent of
the Company, for a period of two (2) years after the termination of the
Executive’s employment with the Company in connection with or upon a Change in
Control and the Executive’s receipt of the Change in Control Severance Amount
(the “Restrictive Period”), he will not directly or indirectly compete with the
business of the Company, including, but not by way of limitation, by directly or
indirectly owning, managing, operating, controlling, financing, or by directly
or indirectly serving as an executive, officer or director of or consultant to,
or by soliciting or inducing, or attempting to solicit or induce, any employee
or agent of the Company or an Affiliate to terminate employment and become
employed by any person, firm, partnership, corporation, trust or other entity
which owns or operates, a bank, savings and loan association, credit union or
similar financial institution (a “Financial Institution”) within a sixty (60)
mile radius of the center of Warsaw, Indiana (the “Restrictive Covenant”).  If
the Executive violates the Restrictive Covenant and the Company brings legal
action for injunctive or other relief, the Company shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of the Restrictive Covenant.  Accordingly, the Restrictive Covenant shall
be deemed to have the duration specified in this paragraph computed from the
date the relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by the Executive.  The foregoing Restrictive Covenant shall
not prohibit the Executive from owning directly or indirectly capital stock or
similar securities which do not represent more than one percent (1%) of the
outstanding capital stock of any Financial Institution listed on a securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System.  Notwithstanding the above, the Restrictive Covenant will be
unenforceable in the event the Executive elects to forego and not receive the
Change in Control Severance Amount.
 
 
4

--------------------------------------------------------------------------------

 
B.           Remedies for Breach of Restrictive Covenant.  The Executive
acknowledges that the restrictions contained in this paragraph are reasonable
and necessary for the protection of the legitimate business interests of the
Company and its Affiliates, that any violation of these restrictions would cause
substantial injury to the Company and such interests, that the Company would not
have entered into this Agreement with the Executive without receiving the
additional consideration offered by the Executive in binding himself to these
restrictions and that such restrictions were a material inducement to the
Company to enter into this Agreement.  In the event of any violation or
threatened violation of these restrictions, the Company, in addition to and not
in limitation of, any other rights, remedies or damages available to the Company
under this Agreement or otherwise at law or in equity, shall be entitled to
preliminary and permanent injunctive relief to prevent or restrain any such
violation by the Executive and any and all persons directly or indirectly acting
for or with him, as the case may be.
 
6. Notices.  Notices and all other communications under this Agreement shall be
in writing and shall be deemed given when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
 
5

--------------------------------------------------------------------------------

 
If to the Company to:


 
Lakeland Financial Corporation

 
Attention:  Chairman of the Board

 
202 East Center Street

 
P.O. Box 1387

 
Warsaw, Indiana  46580



If to the Executive to:


Eric H. Ottinger
[INSERT ADDRESS]


or to such other address as either party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.

 
7. Applicable Law.  This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the state of Indiana.
 
8. Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
 
9. Withholding of Taxes.  The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law, governmental regulation or ruling.
 
10. Not an Employment Agreement.  Nothing in this Agreement shall give the
Executive any rights (or impose any obligations) to continued employment by the
Company or any Affiliate or successor of the Company, nor shall it give the
Company any rights (or impose any obligations) for the continued performance of
duties by the Executive for the Company or any Affiliate or successor of the
Company.
 
11. No Assignment.  The Executive’s rights to receive payments or benefits under
this Agreement shall not be assignable or transferable whether by pledge,
creation of a security interest or otherwise, other than a transfer by will or
by the laws of descent or distribution.  In the event of any attempted
assignment or transfer contrary to this paragraph, the Company shall have no
liability to pay any amount so attempted to be assigned or transferred.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
 
12. Successors.  This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns (including, without limitation, any
company into or with which the Company may merge or consolidate).  The Company
agrees that it will not effect the sale or other disposition of all or
substantially all of its assets unless either (a) the person or entity acquiring
the assets, or a substantial portion of the assets, shall expressly assume by an
instrument in writing all duties and obligations of the Company under this
Agreement, or (b) the Company shall provide, through the establishment of a
separate reserve, for the payment in full of all amounts which are or may
reasonably be expected to become payable to the Executive under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
13. Legal Fees.  All reasonable legal fees and related expenses (including the
costs of experts, evidence and counsel) paid or incurred by the Executive
pursuant to any dispute or question of interpretation relating this Agreement
shall be paid or reimbursed by the Company if the Executive is successful on the
merits pursuant to a legal judgment, arbitration or settlement.
 
14. Term.  The term of this Agreement shall commence on the Effective Date and
shall continue for a period of two (2) years.  This Agreement shall
automatically extend for one (1) year on each anniversary of the Effective Date,
unless terminated by either party effective as of the last day of the then
current two (2) year extension by written notice to that effect delivered to the
other not less than ninety (90) days prior to the anniversary of the Effective
Date; provided however, no termination of this Agreement shall be effective if a
Change in Control occurs within twelve (12) months of such termination.  In the
event of a Change in Control during the term of this Agreement, this Agreement
shall remain in effect for the Covered Period.
 
15. 409A Compliance.  It is intended that the Agreement shall comply with the
provisions of Section 409A and the Treasury regulations relating thereto so as
not to subject Employee to the payment of additional taxes and interest under
Section 409A.  In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Section 409A would result in Executive being subject to payment of
additional income taxes or interest under Section 409A, the parties agree to
amend the Agreement to maintain to the maximum extent practicable the original
intent of the Agreement while avoiding the application of such taxes or interest
under Section 409A.
 
 
7

--------------------------------------------------------------------------------

 
Notwithstanding any provision of the Agreement to the contrary if, as of the
effective date of Executive’s separation from service, he or she is a “Specified
Employee,” then, only to the extent required pursuant to Section
409A(a)(2)(B)(i), payments due under this Agreement which are deemed to be
deferred compensation shall be subject to a six (6) month delay following
Executive’s separation from service.  For purposes of Code Section 409A, all
installment payments of deferred compensation made hereunder, or pursuant to
another plan or arrangement, shall be deemed to be separate payments and,
accordingly, the aforementioned deferral shall only apply to separate payments
which would occur during the six (6) month deferral period and all other
payments shall be unaffected.  All delayed payments shall be accumulated and
paid in a lump-sum catch-up payment as of the first day of the seventh (7th)
month following separation from service (or, if earlier, the date of Executive’s
death) with all such delayed payments being credited with interest (compounded
monthly) for this period of delay equal to the prime rate in effect on the first
day of such six-month period.  Any portion of the benefits hereunder that were
not otherwise due to be paid during the six-month period following the
termination shall be paid to Executive in accordance with the payment schedule
established herein.
 
The term “Specified Employee” shall mean any employee who is a “key employee”
(as defined in Code Section 416(i) without regard to paragraph (5) thereof, as
determined by the Company based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the “identification
period”).  If Executive is determined to be a Specified Employee during the
identification period, he or she shall be treated as a Specified Employee for
purposes of this Agreement during the 12-month period that begins on the April
1st following the close of such identification period.  For purposes of
determining whether Executive is a Specified Employee under Code Section 416(i),
compensation shall mean Employee’s W-2 compensation as reported by the Company
or Lake City Bank for a particular calendar year.
 
16. Amendment.  This Agreement may not be amended or modified except by written
agreement signed by the Executive and the Company.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first written.
 
LAKELAND FINANCIAL CORPORATION
 


 
By:         
Michael L.
Kubacki                                                                                                      
Eric H. Ottinger
Chairman and Chief Executive Officer



                                                                   
 
9

--------------------------------------------------------------------------------

 
